Name: Commission Regulation (EEC) No 1977/83 of 15 July 1983 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/26 Official Journal of the European Communities 19 . 7 . 83 COMMISSION REGULATION (EEC) No 1977/83 of 15 July 1983 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties for the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance ; Whereas, since the sluice-gate prices and import duties for ovalbumin and lactalbumin were last fixed by Regulation (EEC) No 916/83 (2) for the period ending 31 July 1983 , they must be fixed anew for the period 1 August to 31 October 1983 ; whereas they must be fixed by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas these have been fixed by Commission Regu ­ lation (EEC) No 1975/83 of 15 July 1983 fixing the sluice-gate prices and levies for eggs (3) ; Whereas the methods for calculating sluice-gate prices and import duties are laid down in Regulation No 200/67/EEC (4) ; whereas these methods should be used to calculate the sluice-gate prices and import duties for the coming quarter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The import duties provided for in Article 2 of Regula ­ tion (EEC) No 2783/75 and the sluice-gate prices provided for in Article 5 thereof, in respect of the products specified in Article 1 , shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 104. (J) OJ No L 101 , 20 . 4 . 1983 , p. 26 . (3) See page 18 of this Official Journal . (4) OJ No 134, 30 . 6 . 1967, p . 2834/67. 19 . 7 . 83 Official Journal of the European Communities No L 195/27 ANNEX to the Commission Regulation of 15 July 15*83 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin CCT heading No Description Sluice-gateprice Import duty 1 2 3 4 I ECU/ 100 kg ECU/ 100 kg 35.02 Albumins, albuminates and other albumin derivatives : A. Albumins : II . Other (than unfit or rendered unfit for human consumption) : a) Ovalbumin and lactalbumin : 1 . Dried (for example , in sheets , scales , flakes , powder) 429,81 132,92 2 . Other 57,67 18,01